Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed June 10, 2021.
Claims 77, 78, and 80-108 are currently pending. The Examiner has withdrawn Claims 86-108 from further consideration because these claims are drawn to non-elected inventions. Claims 77, 78, and 80-85 are currently under examination.

Benefit of priority is to September 11, 2014.

Withdrawal of Objections and Rejections:
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code, is withdrawn.

The rejection of Claims 77-85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
The rejection of Claims 77-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn. 
The rejection of Claims 77-85 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  



New Rejections necessitated by amendment:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77, 78, and 80-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 77 states that the luminogenic compound comprises both the pro-substrate for the luminogenic protein (CBR luciferase variant) and the substrate for the non-luminescent enzyme of interest (NLEOI, such as p450, monoamine oxidase, GST).  Yet [0022] states that the luminogenic molecule is both the substrate for the non-luminescent enzyme of interest and a pro-substrate of a CBR luciferase variant. 

[0022] The present invention is directed to a method for measuring the activity of a non- luminescent enzyme of interest. The method comprises (a) providing a luminogenic molecule wherein the molecule is a substrate for the non-luminescent enzyme of interest and a pro-substrate of a CBR variant encoded by the polynucleotide as described above; (b) contacting the luminogenic molecule with at least one non-luminescent enzyme of interest and at least one CBR variant to produce a reaction mixture; and (c) determining activity of the non-luminescent enzyme of interest by measuring luminescence of the reaction mixture.
	
Therefore, the specification lacks written description for a luminescent compound, and specifically a luminescent compound that comprises both the pro-substrate for the luminogenic protein and the substrate for the non-luminescent enzyme of interest (NLEOI).  
Further, the specification does not teach the luminescent compound that is acted on by the NLEOI, such that the luminescent compound acted upon by the NLEOI to produce the prosubstrates:


    PNG
    media_image1.png
    115
    513
    media_image1.png
    Greyscale


such as 4739 or 4813 having additional appendages that can be cleaved off or acted on by the NLEOI to produce 4739 or 4913, which are acted upon by the luminogenic protein CBR luciferase variant to emit light. Specific to cytochrome P450, luciferin derivatives for monooxygenases are not taught. Proteases cleave protein bonds which luciferin derivatives are not taught. The glutathione transferase luciferin substrate is 
	Therefore, the specification lacks written description for the claimed invention.
New Rejection:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-83 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Upon review of these claims, the Examiner has found that amino acid substitutions at position 351 and 389 are not found in the listed positions in Claim 77.  Therefore, Claim 77 does not provide antecedent basis for the CBR having mutations at positions 251, 389, and 444 or for the CBR having mutations at 334 and 351. Applicants may which to recite that the amino acid substitutions are at positions 251 and 444 and further comprising an amino acid substitution at position 389, for example.
Claim 83 depends from Claim 81 wherein the amino acid substitution at position 444 is already listed. 

	
	Art of Record:

	Corona et al. (2012; USP 8,288,559) claim (Claims 7-20) a method comprising providing a mixture of a non-luciferase enzyme and a luciferin derivative that is a substrate fro the non-luciferase enzyme that becomes the pro-substrate for the beetle luciferase. The non-luciferase enzyme is cytochrome P450. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656